Exhibit 10.1

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Grantee the number of Performance Stock Units (“PSUs”) set forth
in the Grant Notice.

 

ARTICLE I

GENERAL

 

Section 1.01                            Defined Terms.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.

 

Section 1.02                            Incorporation of Terms of Plan.  The
PSUs and any shares of Common Stock (“Stock”) issued to Participant pursuant to
this Agreement (“Shares”) are subject to the terms and conditions set forth in
this Agreement and the Plan, which is incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

ARTICLE II

AWARD OF PERFORMANCE STOCK UNITS

 

Section 2.01                            Award of PSUs. The Company hereby grants
to Grantee an Award for the target number of PSUs (the “Target Award”) as set
forth in the Grant Notice. Each PSU represents the right to receive one share of
Common Stock, subject to the terms and conditions set forth in this Agreement
and the Plan. The number of PSUs that Grantee actually earns for the Performance
Period will be based on the level of Adjusted EBITDA Margin achieved and the
Relative TSR Multiplier, as determined in accordance with Appendix 1 attached
hereto.

 

Section 2.02                            Performance Goals.

 

(a)                                 Subject to vesting pursuant to Section 2.03,
the number of PSUs earned by Grantee for the Performance Period will be
determined at the end of the Performance Period based on the level of Adjusted
EBITDA Margin achieved and the Relative TSR Multiplier as set forth on Appendix
1, rounded to the nearest whole PSU. All determinations regarding the Adjusted
EBITDA Margin, the Relative TSR Multiplier,  the number of PSUs earned by
Grantee, and all other matters related to this Section 2.02 shall be made by the
Committee in its sole discretion.

 

(b)                                 No later than seventy-five (75) days
following the end of the Performance Period, the Committee will review and
certify in writing (i) the level of Adjusted EBITDA Margin achieved for the
Performance Period, (ii) the Relative TSR Multiplier for the Performance Period,
and (iii) subject to compliance with the requirements of Section 2.03, the
number of PSUs that Grantee has earned, if any.  Such certification shall be
final, conclusive and binding on Grantee, and on all other persons, to the
maximum extent permitted by law.

 

Section 2.03                            Vesting of PSUs.

 

(a)                                 The PSUs are subject to forfeiture until
they vest. Except as otherwise provided in Sections 2.03(b) or (c) below, the
number of PSUs determined pursuant to Section 2.02 will vest and become
nonforfeitable on the last day of the Performance Period, provided that Grantee

 

--------------------------------------------------------------------------------


 

remains continuously  employed with the Company from the Grant Date through the
last day of the Performance Period (the “Vesting Date”).  If Grantee has a
Termination of Service for any reason at any time before the Vesting Date,
Grantee’s PSUs shall be automatically forfeited upon such Termination of Service
without consideration and the Company shall have no further obligations to
Grantee under this Agreement.

 

(b)                                 In the event Grantee incurs a Termination of
Service as the result of Grantee’s death or disability, Grantee will be deemed
to have satisfied the service vesting condition set forth in Section 2.03(a) as
of the date of such Termination of Service, and will be entitled to a payment of
a pro rata portion of the Target Award, calculated based on a fraction, the
numerator of which is the number of days from the Grant Date until the date of
Grantee’s Termination of Service, and the denominator of which is the total
number of days from the Grant Date until the end of the Performance Period.

 

(c)                                  If there is a Change in Control during the
Performance Period, and the Company terminates Grantee’s employment (other than
a termination for Cause), then Grantee will be deemed to have satisfied the
service vesting condition set forth in Section 2.03(a) as of the date of such
termination,  and will be entitled to a payment of PSUs equal to the Target
Award.

 

Section 2.04                            Payment of PSUs. Payment in respect of
the PSUs earned for the Performance Period shall be made in Shares which shall
be issued to Grantee not later than seventy-five (75) days following the Vesting
Date, or such earlier date the PSUs become vested under Section 2.03(b) or (c).
All distributions shall be made by the Company in the form of whole Shares, and
any fractional share shall be distributed in cash in an amount equal to the
value of such fractional share determined based on the Fair Market Value as of
the date immediately preceding the date of such distribution.

 

Section 2.05                            Tax Withholding.  Notwithstanding any
other provision of this Agreement:

 

(a)                                 The Company and its Subsidiaries have the
authority to deduct or withhold, or require Grantee to remit to the Company or
the applicable Subsidiary, an amount sufficient to satisfy any applicable
federal, state, local and foreign taxes (including the employee portion of any
FICA obligation) required by law to be withheld with respect to any taxable
event arising pursuant to this Agreement.  The Company and its Subsidiaries may
withhold or Grantee may make such payment in one or more of the forms specified
below:

 

(i)                                     by cash or check made payable to the
Company or the Subsidiary with respect to which the withholding obligation
arises;

 

(ii)                                  by the deduction of such amount from other
compensation payable to Grantee;

 

(iii)                               with the consent of the Administrator, by
requesting that the Company and its Subsidiaries withhold a net number of vested
shares of Stock otherwise issuable pursuant to the PSUs having a then current
Fair Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes;

 

(iv)                              with the consent of the Administrator, by
tendering to the Company vested shares of Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based

 

2

--------------------------------------------------------------------------------


 

on the minimum applicable statutory withholding rates for federal, state, local
and foreign income tax and payroll tax purposes;

 

(v)                                 through the delivery of a notice that
Grantee has placed a market sell order with a broker acceptable to the Company
with respect to shares of Stock then issuable to Grantee pursuant to the PSUs,
and that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company or the Subsidiary with respect to which the
withholding obligation arises in satisfaction of such withholding taxes;
provided that payment of such proceeds is then made to the Company or the
applicable Subsidiary at such time as may be required by the Administrator, but
in any event not later than the settlement of such sale; or

 

(vi)                              in any combination of the foregoing.

 

(b)                                 The Company shall not be obligated to
deliver any certificate representing shares of Stock issuable with respect to
the PSUs to, or to cause any such shares of Stock to be held in book-entry form
by, Grantee or his or her legal representative unless and until Grantee or his
or her legal representative shall have paid or otherwise satisfied in full the
amount of all federal, state, local and foreign taxes applicable with respect to
the taxable income of Grantee resulting from the vesting or settlement of the
PSUs or any other taxable event related to the PSUs.  Grantee is ultimately
liable and responsible for all taxes owed in connection with the PSUs,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the PSUs.  Neither the
Company nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the awarding, vesting or
payment of the PSUs or the subsequent sale of Shares.  The Company and the
Subsidiaries do not commit and are under no obligation to structure the PSUs to
reduce or eliminate Grantee’s tax liability.

 

Section 2.06                            Rights as Stockholder.  Neither Grantee
nor any person claiming under or through Grantee will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book-entry form) will have been issued and recorded on the records of the
Company or its transfer agents or registrars, and delivered to Grantee
(including through electronic delivery to a brokerage account).  After such
issuance, recordation and delivery, Grantee will have all the rights of a
stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

OTHER PROVISIONS

 

Section 3.01                            Administration.  The Administrator shall
have the power to interpret the Plan, the Grant Notice and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan, the Grant Notice and this Agreement as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator will be final and
binding upon Grantee, the Company and all other interested persons.  To the
extent allowable pursuant to Applicable Law, no member of the Committee or the
Board will be personally liable for any action, determination or interpretation
made with respect to the Plan, the Grant Notice or this Agreement.

 

Section 3.02                            PSUs Not Transferable.  The PSUs may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the Shares underlying the
PSUs have been issued, and all restrictions applicable to such Shares have
lapsed.  No PSUs or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of Grantee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.  Notwithstanding the foregoing, with the
consent of the Administrator, the PSUs may be transferred to certain persons or
entities related to Grantee, including but not limited to members of Grantee’s
family, charitable institutions or trusts or other entities whose beneficiaries
or beneficial owners are members of Grantee’s family or to such other persons or
entities as may be expressly approved by the Administrator, pursuant to any such
conditions and procedures the Administrator may require.

 

Section 3.03                            Adjustments.  Grantee acknowledges that
the PSUs and the Shares subject to the PSUs are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan, including Section 14.2 of the Plan.

 

Section 3.04                            Notices.  Any notice to be given under
the terms of this Agreement to the Company shall be addressed to the Company in
care of the Secretary of the Company at the Company’s principal office, and any
notice to be given to Grantee shall be addressed to Grantee at Grantee’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.04 either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

Section 3.05                            Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

Section 3.06                            Governing Law.   The laws of the State
of Delaware shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

 

Section 3.07                            Conformity to Securities Laws.  Grantee
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all

 

4

--------------------------------------------------------------------------------


 

Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission, and state securities laws
and regulations.  Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the PSUs are granted, only in such a manner as to
conform to Applicable Law.  To the extent permitted by Applicable Law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.

 

Section 3.08                            Amendment, Suspension and Termination. 
To the extent permitted by the Plan, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator or the Board, provided that, except as may
otherwise be provided by the Plan, no amendment, modification, suspension or
termination of this Agreement shall adversely affect the PSUs in any material
way without the prior written consent of Grantee.

 

Section 3.09                            Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth in Section 3.02
and the Plan, this Agreement shall be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.

 

Section 3.10                            Limitations Applicable to Section 16
Persons.  Notwithstanding any other provision of the Plan or this Agreement, if
Grantee is subject to Section 16 of the Exchange Act, the Plan, the PSUs, the
Grant Notice and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

Section 3.11                            Not a Contract of Employment.  Nothing
in this Agreement or in the Plan shall confer upon Grantee any right to continue
to serve as an employee or other service provider of the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Grantee at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and
Grantee.

 

Section 3.12                            Entire Agreement.  The Plan, the Grant
Notice and this Agreement (including any exhibit hereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Grantee with respect to the subject matter
hereof.

 

Section 3.13                            Section 409A.  This Award is not
intended to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”).  However, notwithstanding any other provision of
the Plan, the Grant Notice or this Agreement, if at any time the Administrator
determines that this Award (or any portion thereof) may be subject to
Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Grantee or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt

 

5

--------------------------------------------------------------------------------


 

other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Administrator
determines are necessary or appropriate for this Award either to be exempt from
the application of Section 409A or to comply with the requirements of
Section 409A.

 

Section 3.14                            Agreement Severable.  In the event that
any provision of the Grant Notice or this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of the Grant Notice or this Agreement.

 

Section 3.15                            Limitation on Grantee’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and shall not be construed as creating a
trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets. Grantee shall have only the rights of a general unsecured creditor of
the Company with respect to amounts credited and benefits payable, if any, with
respect to the PSUs.

 

Section 3.16                            Counterparts.  The Grant Notice may be
executed in one or more counterparts, including by way of any electronic
signature, subject to Applicable Law, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

6

--------------------------------------------------------------------------------